COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case names:     In re LTP Real Estate LLC

                          In re O.C.T.G. L.L.P and Sojourn Partners. L.L.C.

Appellate case numbers: 01-13-00813-CV

                          01-13-00818-CV

Trial court case number: 2013-47309

Trial court:              190th District Court of Harris County (current court) and 333rd
                          District Court of Harris County (filing court)

        The Court requests that the relators in the above-referenced original proceedings provide
the Court a status update within 7 days. In particular, the relators should state whether their
respective petitions are moot.

        It is so ORDERED.

Judge’s signature: ___/s/ Rebeca Huddle
                    X Acting individually     Acting for the Court


Date: November 5, 2013